DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/19/2022 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered.
The IDS filed on 08/02/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
Specific Deficiency: There is no attached copy of NPL document citation no. 1.

Drawings
RE: Previous objection to the drawings
	The drawings were previously objected to because figures 3A and 3C showed three data sets (MTO, TMV-MTO, and cells only) but the colors did not match the colors presented in the figures. Furthermore, the axis label text for these figures was too small to be read. 
	Applicant has filed an amended drawing sheet (07/15/2022) which addresses and corrects these issues.
	The amended drawing sheets are, however, not in compliance with 37 CFR 1.121(d) which requires that any amended replacement drawing sheet include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.
New objection to the drawings
	The drawings are objected to because they do not comply with 37 CFR 1.121(d). Specifically, the amended drawing sheet does not contain all figures appearing on the immediate prior version of the sheet. Because, based upon the numbering of the figure in the amended drawing sheet, it is apparent that applicant does not intend to remove figures 1-2, 3B, and 4, it is required that the amended drawing sheet contain these figures in addition to the amended figures (3A and 3C). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
RE: Previous objection to the specification
	The specification was previously objected to because it contained trademark or tradenames Adriamycin, Cytoxan, and Taxotere without generic terminology.
	Applicant has amended the specification (filed 07/15/2022) at [0070] and [0071] to remedy these issues. For this reason, the objection of record has been withdrawn.

Claim Objections
RE: Previous objection to the claims
	Claim 18 was previously objected to because of minor informalities.
	Applicant has amended the claims (filed 07/15/2022) to remedy these issues. For this reason, the objection of record has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Previous rejection of claims 1-5 and 9-10 under 35 U.S.C. 112(a) because the specification, while being enabling for treatment of some cancers, does not reasonably provide enablement for all types of cancer with all administration types.  
	Claims 1-5 and 9-10 were previously rejected for not reasonably providing enablement for all types of cancer with all administration types. Applicant has not argued the merits of this rejection and has cancelled claims 1-5 and 9-10, rendering the rejection of record moot.

RE: Previous rejection of claims 17-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
	Claim 17 was previously rejected because there was insufficient antecedent basis for the limitation “the additional anticancer agent”. Claim 18 was previously rejected due to its dependency on claim 17. Applicant has amended claim 17 to depend from claim 16, which appropriately establishes antecedent basis for the limitation “the additional anticancer agent” in claims 17 and 18. For this reason, the rejection of record has been withdrawn.
	Claim 18 was further rejected because it recited trade names Adriamycin, Cytoxan, Taxol, and Taxotere and recited Adriamycin and doxorubicin, which are the same composition. Claim 18 was further rejected because a comma was missing between “prednisone and Adriamycin”. Applicant has amended claim 18 to recite the generic composition and to remove Adriamycin. For this reason, the rejection of record has been withdrawn.
	Claims 19 and 20 were previously rejected because there was insufficient antecedent basis for the limitation “the additional anticancer therapy”. Applicant has not argued the merits of this rejection and has canceled claims 19 and 20, rendering the rejection of record moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

RE: Previous rejection of claims 1-3, 6, and 9-10 under 35 U.S.C. 102(a)(1) as being anticipated by Steinmetz et al. (WO 2017/004123 A1).
	Claims 1-3, 6, and 9-10 were previously rejected as being anticipated by Steinmetz et al. Applicant has not argued the merits of the rejection and has canceled claims 1-3, 6, and 9-10. For this reason, the rejection of record has been rendered moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
RE: Rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Steinmetz et al. (WO 2017/004123 A1); as evidenced by Evison et al. (Medicinal Research Reviews, 2016, Vol. 36, No. 2, pages 248-299).
	Claims 1-18 were previously rejected as obvious over Steinmetz et al., as evidenced by Evison et al.
	Applicant has not argued the merits of the rejection of record with respect to claims 1-10. Applicant has canceled claims 1-10. The rejection of record for claims 1-10 has been rendered moot due to cancelation.
	Applicant has not argued the merits of the rejection of record with respect to claims 1-18 but argues that claim 11 and claims 12-18 (which depend from claim 11) in the amended claim set are not taught or made obvious by Steinmetz et al. or Evison et al. and are therefore allowable. Specifically, applicant argues that Steinmetz et al. and Evison et al. fail to teach or make obvious the step of administering an additional anticancer therapy, wherein the additional anticancer therapy is selected from radiation therapy and ablation.
	Applicant’s argument is found to be convincing and therefore, the rejection of record for claims 11-18 has been withdrawn.

RE: Rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Steinmetz et al. (WO 2017/004123 A1) as evidenced by as evidenced by Evison et al. (Medicinal Research Reviews, 2016, Vol. 36, No. 2, pages 248-299); in view of Sazgarnia et al. (Photodiagnosis and Photodynamic Therapy, 2013, Vol. 10(1), pages 72-78).
	Claims 1-19 were previously rejected as obvious over Steinmetz et al., as evidenced by Evison et al., and in view of Sazgarnia et al.
	Applicant has not argued the merits of the rejection of record with respect to claims 1-10 and 19. Applicant has canceled claims 1-10 and 19. 
	Applicant has not argued the merits of the rejection of record with respect to claims 11-18 but argues that claim 11 and claims 12-18 (which depend from claim 11) in the amended claim set are sufficient to overcome the rejection of record for the following reasons.
	First, applicant argues that Steinmetz et al. and Evison et al. fail to teach a method of treating triple negative breast cancer in a subject including a step of administering to the subject an additional anticancer therapy, wherein the additional anticancer therapy is selected from radiation therapy and ablation.
	Second, applicant argues that Sazgarnia et al. fails to overcome the deficiencies of Steinmetz et al. and Evison et al. because Sazgarnia et al. fails to teach the use of radiation therapy in addition to mitoxantrone for the treatment of triple negative breast cancer (TNBC). Specifically, applicant argues that the use in TNBC is non-obvious over Sazgarnia et al. because Sazgarnia et al. teaches the radiosensitization of MCF7 breast cancer cells, which are not TNBC cells. Applicant supports this argument by citing that it is well known that while MCF7 and MDA-MB-231 are both ductal/breast carcinoma cells, they have phenotypic and genotypic differences which result in differing responses to therapeutic agents and therapy. For example, MCF7 cells are Pasteur-type and ER(+)/PR(+)/HER-2(+) while MDA-MB-231 are Warburg-type and ER(-)/PR(-)/HER-2(-), which has rendered MDA-MB-231 insensitive to treatments such as tamoxifen. 
	Third, applicant argues that MCF7 are epithelial and MDA-MB-231 are “more mesenchymal” and have been documented for their multidrug resistance. 
	With respect to applicant’s first argument, applicant’s argument is found to be persuasive. As set forth in the previous Office Action, it has not been found that Steinmetz et al. or Evison et al. teach or make obvious the use of an additional therapy such as radiation therapy.
With respect to applicant’s second argument, applicant’s argument has been fully considered but is not found to be persuasive. Specifically, while it is acknowledged that applicant has sufficiently described phenotypic differences in MCF7 and MDA-MB-231 cells, particularly their different expression of three major breast cancer surface receptors (ER/PR/HER-2) and metabolic activity (Warburg- versus Pasteur-type), this is not found to be a sufficient reason to render the combination of mitoxantrone and radiation therapy non-obvious. The question for the determination of obviousness is whether it would be obvious to use a combination of mitoxantrone and radiation therapy in a TNBC cell in view of art which teaches the use of a combination of mitoxantrone and radiation therapy in an ER(+)/PR(+)/HER-2(+) breast cancer cell line. Radiation therapy is established in the art as an effective method of treating or improving clinical outcomes in triple negative breast cancer. See, for example, Steward et al. (Oncology Letters, 2014, Vol. 7, pages 548-552) which teaches that studies have shown patients with TNBC tumors who receive radiation therapy had decreased risk of locoregional recurrence and increased overall survival compared to those that did not receive radiation therapy (p. 548, right col., par. 2), including an improved recurrence-free and overall survival in TNBC patients who received a combination of chemotherapy and radiotherapy (p. 552, left col., par. 1). Steward further describes that identifying the optimal locoregional treatment strategy for TNBC is “of paramount importance” (p. 551, left col., par. 1).  
 Therefore, applicant’s argument that a combination of mitoxantrone and radiation therapy is non-obvious simply because Sazgarnia uses MCF7 cells is not found to be persuasive. 
	With respect to applicant’s third argument, the examiner has reviewed applicant’s attached reference document (Theodossiou et al.) but does not agree with applicant’s position that MDA-MB-231 is “more mesenchymal”. While it is acknowledged that MDA-MB-231 can be mesenchymal, the cell line is classified as an epithelial human breast cancer cell line (MDA-MB-231 product sheet, p. 1, description). Furthermore, it is not clear how an allegation that MDA-MB-231 is mesenchymal or multi-drug resistant would render a method of using mitoxantrone and radiation therapy to treat TNBC non-obvious.
Applicant has argued differences in cell line characteristics which have not been established in the art or in the record to be relevant to the mechanisms of mitoxantrone and radiation therapy. As outlined above, it has been established in the art that mitoxantrone and radiation therapies (including a combination of chemotherapy and radiation therapy) are able to act upon TNBC cells. Therefore, it has not been found that applicant’s arguments are sufficient to overcome the rejection of record.
	The rejection of record for claims 1-10 and 19 has been rendered moot due to cancelation.
	Applicant has amended claims 11-18. Therefore, the rejection of record has been withdrawn for claims 11-18 and a new ground of rejection is set forth below.

RE: Rejection of claims 1-18 and 20 under 35 U.S.C. 103 as being unpatentable over Steinmetz et al. (WO 2017/004123 A1) as evidenced by as evidenced by Evison et al. (Medicinal Research Reviews, 2016, Vol. 36, No. 2, pages 248-299); in view of Montazerabadi et al. (Photodiagnosis and Photodynamic Therapy, 2012, Vol. 9, No. 1, pages 46-51).
	Claims 1-18 and 20 were previously rejected as obvious over Steinmetz et al., as evidenced by Evison et al., and in view of Montazerabadi et al.
	Applicant has not argued the merits of the rejection of record with respect to claims 1-10 and 20. Applicant has canceled claims 1-10 and 20. 
	Applicant has not argued the merits of the rejection of record with respect to claims 11-18 but argues that claim 11 and claims 12-18 (which depend from claim 11) in the amended claim set are sufficient to overcome the rejection of record for the following reasons.
	First, applicant argues that Steinmetz et al. and Evison et al. fail to teach a method of treating triple negative breast cancer in a subject including a step of administering to the subject an additional anticancer therapy, wherein the additional anticancer therapy is selected from radiation therapy and ablation.
	Second, applicant argues that Montazerabadi et al. fails to overcome the deficiencies of Steinmetz et al. and Evison et al. because Montazerabadi et al. fails to teach the use of ablation therapy in addition to mitoxantrone for the treatment of triple negative breast cancer (TNBC). Specifically, applicant argues that the use in TNBC is non-obvious over Montazerabadi et al. because Montazerabadi et al. teaches the photodynamic therapy on MCF7 breast cancer cells, which are not TNBC cells. Applicant supports this argument by citing that it is well known that while MCF7 and MDA-MB-231 are both ductal/breast carcinoma cells, they have phenotypic and genotypic differences which result in differing responses to therapeutic agents and therapy. For example, MCF7 cells are Pasteur-type and ER(+)/PR(+)/HER-2(+) while MDA-MB-231 are Warburg-type and ER(-)/PR(-)/HER-2(-), which has rendered MDA-MB-231 insensitive to treatments such as tamoxifen. 
	Third, applicant argues that MCF7 are epithelial and MDA-MB-231 are “more mesenchymal” and have been documented for their multidrug resistance. 
	With respect to applicant’s first argument, applicant’s argument is found to be persuasive. As set forth in the previous Office Action, it has not been found that Steinmetz et al. or Evison et al. teach or make obvious the use of an additional therapy such as photodynamic therapy (ablation).
	With respect to applicant’s second argument, applicant’s argument has been fully considered but is not found to be persuasive. Specifically, while it is acknowledged that applicant has sufficiently described phenotypic differences in MCF7 and MDA-MB-231 cells, particularly their different expression of three major breast cancer surface receptors (ER/PR/HER-2) and metabolic activity (Warburg- versus Pasteur-type), this is not found to be a sufficient reason to render the combination of mitoxantrone and ablation non-obvious. The question for the determination of obviousness is whether it would be obvious to use a combination of mitoxantrone and ablation (e.g. photodynamic therapy; see [0072] of applicant’s specification for support) in a TNBC cell in view of art which teaches the use of a combination of mitoxantrone and photodynamic therapy in an ER(+)/PR(+)/HER-2(+) breast cancer cell line. It is established in the art that TNBC cells (including MDA-MB-231) are sensitive to photodynamic therapy. See, for example, Shemesh et al. (Photodiagnosis and Photodynamic Therapy, 2014, Vol. 11, No. 2, pages 193-203) which teaches that PDT treatment using ICG (a photosensitizer) is effective in inhibiting the growth of TNBC cell lines (including MDA-MB-231) in vitro (p. 198, figure 3; p. 199, figure 4 and right col., par. 2). Shemesh et al. further suggests that PDT in TNBC may be enhanced by using a photosensitizer which causes DNA damage (p. 199, right col., par. 3). Therefore, applicant’s argument that a combined mitoxantrone/PDT therapy is non-obvious simply because Montazerabadi uses MCF7 cells is not found to be persuasive. 
	With respect to applicant’s third argument, the examiner has reviewed applicant’s attached reference document (Theodossiou et al.) but does not agree with applicant’s position that MDA-MB-231 is “more mesenchymal”. While it is acknowledged that MDA-MB-231 can be mesenchymal, the cell line is classified as an epithelial human breast cancer cell line (See attached MDA-MB-231 product sheet, p. 1, description). Furthermore, it is not clear how an allegation that MDA-MB-231 is mesenchymal or multi-drug resistant would render a method of using mitoxantrone and ablation therapy to treat TNBC non-obvious.
	Applicant has argued differences in cell line characteristics which have not been established in the art or in the record to be relevant to the mechanisms of mitoxantrone and ablation therapy. As outlined above, it has been established in the art that mitoxantrone and ablation therapies such as photodynamic therapy are able to act upon TNBC cells. Therefore, it has not been found that applicant’s arguments are sufficient to overcome the rejection of record.
	The rejection of record for claims 1-10 and 20 has been rendered moot due to cancelation.
	Applicant has amended claims 11-18. Therefore, the rejection of record has been withdrawn for claims 11-18 and a new ground of rejection is set forth below.

New ground of rejection
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmetz et al. (WO 2017/004123 A1) as evidenced by as evidenced by Evison et al. (Medicinal Research Reviews, 2016, Vol. 36, No. 2, pages 248-299), and in view of Sazgarnia et al. (Photodiagnosis and Photodynamic Therapy, 2013, Vol. 10, No. 1, pages 72-78).
Steinmetz et al. (hereinafter Steinmetz) teaches the use of anticancer virus particles containing anticancer agents attached either covalently or non-covalently within the interior of a rod-shaped virus particle (abstract; [0019]). Steinmetz gives a specific example of non-covalent encapsulation of phenanthriplatin (PhenPT) within tobacco mosaic virus (TMV)(figure 2; [0074-0084]).
Regarding claim 11, an embodiment of Steinmetz’s methods involves using an anticancer virus particle comprising TMV (tobacco mosaic virus; a species of “rod-shaped plant virus”) and PhenPt (species of “anticancer agent”) loaded into the interior channel of the rod-shaped plant virus to treat triple negative breast cancer ([0083]-[0084]; figure 2). 
The instant claim differs from Steinmetz’s method of treating triple negative breast cancer by using mitoxantrone as the anticancer agent rather than PhenPt. 
However, Steinmetz teaches that providing anticancer virus particles with anticancer agents within the virus particles helps protect anticancer agents from degradation while in the bloodstream and allows their release upon degradation of the virus particles within cancer cells ([0029]), which provides motivation to modify Steinmetz’s disclosed method. It would have therefore been obvious to persons having ordinary skill in the art to select mitoxantrone, which is known within the art and commonly used in breast cancer therapy, as evidenced by Evison et al. (Medicinal Research Reviews, 2016, Vol. 36, No. 2, abstract) and is taught by Steinmetz as an anticancer agent ([0038]), to be the anticancer agent which is non-covalently encapsulated within TMV. Since mitoxantrone is a therapeutic used to treat breast cancer cells and the methods disclosed by Steinmetz were known to significantly slow tumor growth rates of triple negative breast cancer cells ([0084]), a person having ordinary skill in the art could have easily predicted that replacing a TMV encapsulated triple negative breast cancer chemotherapeutic agent (PhenPt) with another TMV encapsulated triple negative breast cancer chemotherapeutic agent (mitoxantrone) would result in a method which effectively treats triple negative breast cancer. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B).
The instant claim further differs from Steinmetz’s method of treating triple negative breast cancer because Steinmetz does not teach or make obvious the use of an additional anticancer therapy wherein the additional anticancer therapy is selected from radiation therapy and ablation.
Sazgarnia et al. (hereinafter Sazgarnia) teaches methods of radiosensitizing breast cancer cells for ionizing radiation therapy (summary). Sazgarnia teaches that concomitant use of radiotherapy and chemotherapy has been extensively studied and exhibits a super additive effect which not only improves local tumor control but also increases overall survival (p. 73, left col., par. 2). Specifically, Sazgarnia teaches that mitoxantrone is a radiosensitizer which has potent cytotoxic effect on breast cancer cells (figure 2; p. 77, conclusion).
There exists motivation to make this modification as Sazgarnia teaches a need for different therapeutic modalities with improved tumor control with minimal damage to normal tissues (p. 73, left col., par. 2) and Steinmetz teaches that the anti-cancer virus particle prevents off-target systemic effects (i.e. has minimal damage to normal tissues)([0080]). 
Since Steinmetz makes obvious the method of treating triple negative breast cancer with a rod-shaped plant virus loaded with mitoxantrone and Sazgarnia teaches that mitoxantrone is a radiosensitizer which has potent cytotoxic effect on breast cancer cells, it would have been obvious to combine mitoxantrone therapy with radiation therapy.  A person having ordinary skill in the art would have recognized that applying the known technique of combining radiation therapy with a method of administering mitoxantrone would have yielded predictable results and resulted in an improved system. This obviousness is based upon the “applying a known technique to a known method ready for improvement to yield predictable results” rationale set for in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)(MPEP 2143(I)(D)). See MPEP 2143(I)(D).
Thus, claim 11 is considered to be obvious over Steinmetz, as evidenced by Evison, and in view of Sazgarnia.
Regarding claim 12, Steinmetz further teaches formulations suitable for intratumoral administration ([0059]). It is considered that “intratumoral administration” is synonymous with wherein the anti-cancer virus particle is “administered to a triple negative breast cancer tumor site” because Steinmetz teaches the treatment of triple negative breast cancer.
Regarding claim 13, Steinmetz further teaches formulations suitable for intravenous (i.e. systemic) administration ([0059]). 
	Regarding claims 14-15, Steinmetz contemplates the release of the non-covalently bound anticancer compound PhenPt to the target ([0079-0080]) and teaches that release of the anticancer compound occurs in acidic tumor microenvironments ([0079]) and this rapid release may be explained by protonation of carboxylic acids, which destabilize the PhenPt-TMV complex ([0080]). As the instantly claimed methods similarly uses a rod-shaped plant virus (e.g. TMV) and Steinmetz teaches the release profile of the TMV anti-cancer virus particle, the release profile for methods containing another non-covalently bound anti-cancer compound, such as mitoxantrone, would be similarly be pH dependent (claim 14) and triggered by an acidic tumor microenvironment (claim 15) as an inherent property of the TMV composition. The determination that this is an inherent property is supported by the Steinmetz and Applicant’s disclosure that the carboxylic acids are located on the rod-shaped plant virus and not the anticancer compound (see Steinmetz, figure 1B; Specification, Figure 1).
	Regarding claim 16, Steinmetz teaches that it can be desirable to couple more than one type of anticancer agent which allows several cytotoxic strategies to be simultaneously implemented ([0047]) and gives an example wherein more than one type of anticancer agent can be coupled to the filamentous or rod-shaped plant virus particle (Id.). With respect to the limitation that the administration be in a therapeutically effective amount, Steinmetz teaches treating cancer in a subject by administering to the subject a therapeutically effective amount of the anticancer virus particle comprising the anticancer agent ([0048]), thus the anticancer agent is in a therapeutically effective amount. Therefore, Steinmetz teaches the method further comprising administering a therapeutically effective amount of an additional anticancer agent to the subject.
	Regarding claims 17 and 18, Steinmetz teaches a list of small-molecule “antitumor agents“ encompassed by “anticancer agent”. This list includes cyclophosphamide, doxorubicin, vincristine, paclitaxel, and 5-fluorouracil([0038]). 

Conclusion
No claim is allowed. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651